Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This is the first Office Action on the merits of Application No. 17/074,906 filed on 10/20/2020.  Claims 16-35 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-26, 30 and 32-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 22, line 1, the recitation of “external radial projection” constitutes a double inclusion since “an external radial projection” was previously recited in claim 1, line 15.
Claim 30, line 2, the recitation of “an external radial projection” constitutes a double inclusion since “an external radial projection” was previously recited in claim 1, line 15.
Claim 32 recites the limitation “the first and second gear transmission” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 32 recites the limitation “the second gear transmission” in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 32 recites the limitation “the first gear transmission” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 33, line 1, the recitation of “a drive shaft” constitutes a double inclusion since “a drive shaft” was previously recited in claim 1, line 8.

Allowable Subject Matter
Claims 16-21, 27-29 and 31 are allowed.
Claims 22-26, 30 and 32-35 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record does not disclose or render obvious a motivation to provide for a gearbox as defined by the limitations of claim 16; including a drive shaft having first and second clutch portions, and an axial retaining device having an axial shoulder and an external radial projection, wherein the arrangement of the elements is particularly recited.
Cited Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see the attached form PTO-892). 

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA DINH HO whose telephone number is 571-272-7091.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill Kelleher can be reached on 571-272-7753.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HA DINH HO/Primary Examiner, Art Unit 3658